Citation Nr: 0126514	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-22 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to May 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, in order to establish service connection for 
a claimed disease, the facts as shown by evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 3, 1946, and multiple sclerosis becomes manifest to 
a degree of 10 percent within seven years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service. This 
presumption may be rebutted by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2001).  

The appellant asserts that the multiple sclerosis began while 
he was on active duty.  He indicates that he experienced 
gastrointestinal problems and problems with his hands which 
were the initial symptoms of this disease.  A review of the 
service medical records shows that the veteran was seen at 
the dispensary on several occasions for gastrointestinal 
symptoms and hand pain.  At the time of the separation 
examination low back strain was noted.  The recent VA 
examination confirms the presence of multiple sclerosis.  In 
view of these facts, the Board is of the opinion that 
additional development is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment for all disorders covering the 
period following service to the present 
which have not been previously submitted.  

3.  Thereafter, a VA examination should be 
conducted by a neurologist in order to 
determine the nature, severity, and 
etiology of the multiple sclerosis.  The 
claims folder and a copy of this Remand 
must be made available to the examiner for 
review before the examination.  It is 
requested that the examiner obtain a 
detailed clinical history.

Following the examination, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
multiple sclerosis was initially 
manifested during active duty?  If no, 
whether it is as likely as not that the 
multiple sclerosis was initially 
manifested within seven years following 
his release from active duty?  A complete 
rationale for any opinion expressed should 
be included in the examination report.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



